Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-2, 10, and 17 are amended.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 10-16), machine (claims 1-9), and article of manufacture (claims 17-20).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that 
Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:
A system, comprising:
-a reader device configured to read information from one or more identification devices when the one or more identifications devices is within a proximity of the reader device;
-one or more processors; and
-a machine-readable memory having instructions stored thereon that, when executed by the one or more processors, cause a first computing device to perform operations comprising:
	-identifying a first medication at a first location within a healthcare facility to be returned to a second location within the healthcare facility;
	-providing, to a remote computing device separate from the system, instructions to retrieve the first medication from the first location;
	-receiving a first indication that the first medication is available for re-use before it is returned to the second location, the first indication including information automatically obtained wirelessly from an active identification device affixed to a container of the first medication by the reader device when the active identification device was within the proximity of the reader device;
	-receiving an order for a second medication;
	-determining whether the first medication is usable for completing the order of the second medication prior to a delivery time associated with the second medication; and

	Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because determining whether the first medication can complete another order and providing instructions to retrieve from the first location to a second location is managing pharmacy orders and providing instructions for it (i.e. following rules or instructions).  
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because determination of first medication being usable for a second order can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract

limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system, comprising:
-a reader device configured to read information from one or more identification devices when the one or more identifications devices is within a proximity of the reader device (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 23, para. 29 (barcode reader));
-one or more processors (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 26); and
-a machine-readable memory having instructions stored thereon that, when executed by the one or more processors, cause a first computing device to perform operations (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 35) comprising:
	-identifying a first medication at a first location within a healthcare facility to be returned to a second location within the healthcare facility;
	-providing, to a remote computing device separate from the system (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 35), instructions to retrieve the first medication from the first location;
	-receiving a first indication that the first medication is available for re-use before it is returned to the second location (extra-solution activity, see MPEP 2106.05(g)), the first indication including information automatically obtained wirelessly from an active identification device affixed to a container of the first medication by the reader device when the active identification device was within the proximity of the reader device (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 22);
	-receiving an order for a second medication (extra-solution activity, see MPEP 2106.05(g));
	-determining whether the first medication is usable for completing the order of the second medication prior to a delivery time associated with the second medication; and
	-providing, when the first medication is determined to be usable, for display at a display device, a first notification indicating that the first medication is usable for completing the order (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)).
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such 
For these reasons, representative independent claims 10 and 17 and analogous independent claim 1 do not recite additional elements that integrate the judicial exception into a practical application. Accordingly, representative independent claims 12 and 17 and analogous independent claim 1 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
	Claims 2, 11: The claim comprises determination of the expiration time of the medication and delivery location, which is a mental process.
	Claims 3, 12, 18: The claim specifies determination of the first medication usable to complete the order of second medication (mental process), receiving a second indication that the medication was received at the second location (extra-solution activity, see MPEP 2106.05(g)), and providing for display a second notification of receiving the medication (uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f))).
	Claim 4: The claim specifies when the instructions are provided, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
	Claims 5, 13: The claim specifies the medication used for an infusion device, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).

	Claims 7, 15, 19: The claim specifies determination that the first medication cannot complete the order of the second medication (mental process) and providing a notification, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
	Claims 8, 16, 20: The claim specifies receiving a delivery progress of a medication from scanning the medication (extra-solution activity, see MPEP 2106.05(g)), receiving a request for location information (extra-solution activity, see MPEP 2106.05(g)), and providing the location information (uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f))).
	Claim 9: The claim specifies the computing device to be a mobile device, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 1, 10, and 17 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as providing instructions to retrieve the first medication, receiving a first indication, receiving an order for second medication, providing for display a first notification, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3-4, 7-8, 12, 15-16, and 18-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 3, 12, 18 (receiving a second indication, providing a second notification), 4 (instructions provided after determination), 7, 15, 19 (determining and providing to display), 8, 16, 20 (receiving delivery progress and providing notification of the progress), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
claims 1-20
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant’s terminal disclaimer filed on 1/14/2022 overcomes the double patenting rejection in Office Action dated 10/14/2021.
Applicant’s amendment overcomes the claim objection in Office Action Dated 10/14/2021.
Examiner provides an updated 35 U.S.C. 101 analysis in view of the amendments.
Applicant’s amendments overcome the 35 U.S.C. 112 rejections in Office Action dated 10/14/2021
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vahlberg et al. – WO 2012/151332 – Facilitates returned medications to a central storage location
Louie et al. – U.S. Patent No. 7,672,859 – A prescription order tracking system by tracking tags of prescriptions at different locations.
Tong – U.S. Publication No. 2005/0096941 – Method of saving medication costs by redistributing unused medications.
Greenwald et al. – U.S. Publication No. 2002/0198624 – A hospital drug distribution system 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626